﻿On behalf of the
Philippine delegation I would like to extend warmest
congratulations to the President and the members of the
Bureau on his election to the leadership of the fifty-eighth
session of the United Nations General Assembly.
The past twelve months have been a most
difficult and challenging period for the United Nations.
A community of cynicism has formed regarding the
ability of the United Nations to rise above the morass
of disunity and disruptive competition among major
Powers to fulfil its catalytic role in promoting
international peace and security and development.
But, while it is undeniable that the United
Nations has struggled over the past twelve months, its
predicted decline is greatly exaggerated. Economic
linkages among nations have widened and deepened in
many sectors. The interconnectedness of the global
village continues to infringe upon traditional political
boundaries. For instance, the tentacles of international
terrorism have spread insidiously all over.
These and current developments have displayed that
without the centripetal pull provided by international
cooperation and partnership through the United Nations,
the world would tend to drift apart. The rich would
become richer and the poor poorer. Conflict and
disharmony would erupt along political, ethnic and
even religious fissures. We face the paradox of a world
contracting through advancing technology and, at the
same time, drifting apart along the seams of inequality.
Three years ago, 146 heads of State and
Government and 189 Member States blazed the trail to
the future by crafting the Millennium Declaration. In
the three years since the millennium started, in the
three years since the Millennium Summit, much has
been done, though much remains to be accomplished to
achieve the goals that the United Nations set for the
twenty-first century.
I am pleased to report that the vision of the
Millennium Summit and pursuit of the Millennium
Development Goals in my country have begun to bear
fruit, as they have been applied in our peace process
for the southern Philippines, in Mindanao.
The Philippine Government and the Moro Islamic
Liberation Front (MILF), the Muslim separatist group
in the southern Philippines, realize that the prescription
of the United Nations is the only correct and viable
one: that peace is an indispensable condition for
9

economic development, just as development is an
essential component of peace. Nothing will do more to
lift the Philippines out of poverty than peace itself.
That is why we are negotiating peace with the MILF.
The Government of Malaysia has been a prime mover
in helping us negotiate peace, and I thank them.
To complement these efforts, the Philippines has
launched its bid for observer status in the Organization
of the Islamic Conference (OIC). I will be attending the
OIC conference next month in Malaysia and hope to
use that time to advance the peace process in Mindanao
and advance understanding among all faiths.
I wish to take this opportunity to thank the United
Nations community for its support for the Philippines
as a non-permanent member of the Security Council for
the term 2004-2005, and to ask for your continued
support during the elections to the Council.
We wish to contribute our long experience in the
United Nations system, as an original founding
Member of the Organization. We have actively
participated in the Council's initiatives towards the
preservation of global peace and security throughout
the past six decades, both as a past non-permanent
member and as a contributor to United Nations
peacekeeping operations and other Council activities.
The Philippines has actively contributed military
and police personnel to United Nations peacekeeping
operations in Africa, Asia, the Americas, the Middle
East and Europe over the past half-century. We are now
preparing to contribute a contingent to join the latest
United Nations operation, the deployment to Liberia
next month.
Our guiding principles for our Council participation
include the following. The principle of collective
security established under the Charter should be
observed. The Security Council should maintain and
pursue a multilateral approach towards the performance
of its primary role of maintaining international peace
and security. Observance of the rule of law is of
paramount importance in the maintenance of
international peace and security.
I believe that there is a strong role for the United
Nations to play in Iraq and welcome and encourage
United Nations involvement to share the burden with
other nations, like the Philippines, that are already
participating in the reconstruction of Iraq.
It is heartening that we adopted an important
resolution on conflict prevention at the last session of
the General Assembly. As long as conflicts occur, there
is a need to strengthen our capacities for peacekeeping,
peacemaking, and peace-building.
International security, which in recent experience
is mostly threatened by imploding and failed States,
must be animated by the need to protect individuals
and communities from violence. It has also been amply
demonstrated that democracy is the condition most
conducive to a flourishing rule of law.
Erecting mechanisms and infrastructure for the
rule of law should be included as a key part of any exit
strategy of United Nations peace operations. It is our
view that the Security Council should provide the
leadership in moving the United Nations to a stronger
commitment to the rule of law in areas where the
United Nations is conducting peace operations.
Meanwhile, the challenges posed by the global
threat of terrorism are being effectively addressed
through growing international coordination and
cooperation, particularly in the exchange of
information, best practices and lessons learned.
We are actively assisting the work of the Security
Council's Counter-Terrorism Committee in fighting the
spectre of global terrorism, and we are in the process of
ratifying the important international conventions on
terrorism. At the same time, I am working with other
heads of State to ensure continued cooperation in our
battle to rid South-East Asia of the threat of terrorism.
What is required of us today is to link up once
more with the vision that our leaders charted at the
Millennium Summit and other recent international
conferences, and we should do this under the banner of
the United Nations.
The United Nations was created 58 years ago to
serve as the multilateral forum of the international
community to join hands in confronting challenges. It
is sobering to remember that no country, big or small,
rich or poor, can feel safe or think that it can remain
unaffected by violent conflicts, environmental
degradation and human suffering. The United Nations
must continue to adapt to changing conditions to fulfil
its envisioned role, and we support the call of the
Secretary-General for reforms in the structure of the
United Nations.
10

The United Nations is a sui generis global
institution that can play a catalytic role to confront all
these challenges now and in the future. Therefore, it
behoves every Member of this Organization to make
the United Nations increasingly relevant and to invigorate
it to become a modern, nimble and determined agent for
change, which benefits mankind's condition.
We should instil the concept of strength and
greatness, not in terms of the ability to achieve or
maintain dominance over others, but in terms of the
ability of nations to work with others in the interest of
the international community as a whole.
We favour the strength of consensus in which the
future of world peace, security and prosperity lie.

